Order entered December 4, 2014




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00531-CV

                             JUAN CARLOS FLORES, Appellant

                                                V.

             CHASCO, INC. A/K/A CHASCO INTERIORS, INC., ET AL., Appellees

                      On Appeal from the 160th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DC-09-14912-H

                                            ORDER
       Appellant’s brief was originally due September 19, 2014.            Although granted two

extensions and ordered to file the brief no later than November 18, 2014, appellant has yet to file

his brief.    Accordingly, on our own motion, we ORDER appellant to file, no later than

December 15, 2014, his brief along with an extension motion reasonably explaining why the

brief was not timely filed. See TEX. R. APP. P. 38.8(a)(1). We caution appellant that failure to

comply may result in dismissal of the appeal without further notice. See id., 42.3(b),(c).


                                                       /s/   CRAIG STODDART
                                                             JUSTICE